Title: From James Madison to James Bowdoin, 18 June 1805
From: Madison, James
To: Bowdoin, James


Sir,
Department of State, June 18th 1805.
Mr. James Barry, of this City, who has a Claim to a considerable Amount upon the Spanish Government for unfulfilled Contracts, has requested that it might be recommended to your patronage. He requests it, as having been depending for several years under the management of his Agent at Madrid, but without advancing to a prospect of adjustment, notwithstanding the clearness of his right, upon the legal and commercial principles on which his demands are founded. Should the Convention of August 1802 go into operation, there is reason to believe that the Commissioners to be appointed under it will consider Mr Barry’s Claim comprehended in it. But should the Convention remain unexecuted, and not be replaced by any similar provision, You will, if the general aspect of our Affairs with Spain should not forbid it, take the Case up on its individual merits, and urge its conclusion. Mr. Barry is aware that you are not to be burthened with the minute arrangement of the proofs and other Offices of an Agent, and he has, therefore, appointed a private Agent who will attend to them under your patronage, should that become necessary by the failure of a Conventional provision. I have the Honor to be, with great Respect and Consideration, Sir, your Very Obedt servt.
James Madison
